                                                                                                 FILED
                                                                                               IN CLERK'S OFFICE
                                                                                           US DISTRICT COURT E.0.N.Y

                                                                                                 JAN 25 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                               *                      *
-----------------------                --------X                                           BROOKLYN OFFICE
LORREN V. WHITFIELD,
ANGEL LUIS TORRES JR.,                                         NOT FOR PUBLICATION
                                                                       I




                        Plaintiffs,                            MEMORANDUM & ORDER
                                                               18-CVr59 (WFK) (LB)
        -against-

McCABE, WEISBERG & CONWAY, P.C.,
LECLAIRE/RYAN, PNC N.A., JOHN/JANE
DOE/S 1-25,                                                                I




                Defendants.
---------------------------     ---X                                       I



                                                                               I




WILLIAM F. KUNTZ, II, United States District Judge:
                                                                           I

        On December 20, 2018, plaintiffs Lorren V. Whitfield and Angel Luis Torres, Jr.,
                                                                               I



proceedingpro se, filed this action against defendants McCabe, Wefsberg & Conway, P.C.,

LeClaire/Ryan N.A., PNC N.A., and John and Jane Does 1-25 (collectively, "Defendants") and
                                                                                   I




paid the filing fee to commence the action. On January 16, 2019, pl~intiffs filed an "emergency

motion" for a temporary restraining order.

        As an initial matter, it is unclear whether Angel Luis Torres,[Jr. ("Torres") has standing

to bring this action. The complaint fails to show what role, if any, Jorres has in this action or in

the state court foreclosure and holdover proceedings (discussed beljlw), as those proceedings

were commenced against Lorren V. Whitfield ("Whitfield" or "Plaintiff'). To the extent Torres
                                                                                       I




is seeking to represent Whitfield in this action, he may not do so. It \is well-settled that a lay

person cannot represent another individual. See Iannaccone v. Law,\ 142 F.3d 553, 558 (2d Cir.

1998) ("[B]ecause prose means to appear for one's self, a lay perso~ may not represent a

corporation or a partnership or appear on behalf of his or her own c 1td."). If Torres is not a

licensed lawyer admitted to the Bar of the State of New York and th s District, he is prohibited


                                                   1
from representing Whitfield in this matter. Accordingly, the Court rhall address the complaint as

filed by Lorren V. Whitfield as the sole plaintiff.

                                         BACKGROUND
                                                                      I




       Plaintiff challenges the foreclosure of property located at Atartment 3C, 246-250

Sumpter Street in Brooklyn (''the property") and sues PNC Bank arid the attorneys-McCabe,

Weisberg & Conway P.C. and LeClairRyan P.C.-representing PNF Bank in the Supreme Court

of the State of New York, County of Kings. See Comp!. at 50, 67-r, PNC Bank v. Whitfield,

Index No. 502623/2014 (N.Y. Sup. Ct. 2017). On March 6, 2017, re state court entered a

Judgment of Foreclosure and Sale. See Judgment of Foreclosure arid Sale, PNC Bank, Index No.

502623/2014, Doc. No. 59. On February 1, 2018, Defendants filed a holdover petition in New

York City Civil Court, County of Kings under Index No. 56471-2018. Compl. at 23, 46, ECF.
                                                                      i




No. 1. On February 11, 2018, the Civil Court granted PNC Bank's ~oldover petition and

directed Whitfield to vacate the property by August 11, 2018. Id. at 17-18. Plaintiff now files
                                                                      I




this action along with a separate "emergency motion" seeking to st,y the transfer of the property.

                                   STANDARD OF REVIEW
                                                                      I




       A complaint must plead "enough facts to state a claim to reltef that is plausible on its

face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible "'when the

plaintiff pleads factual content that allows the court to draw the rea~onable inference that the
                                                                      I
defendant is liable for the misconduct alleged."' Matson v. Bd. of~due., 631 F .3d 57, 63 (2d

Cir. 20 I I) (quoting Ashcroft v. Iqbal, 5 56 U.S. 662, 678 (2009)). ,!though all allegations

contained in the complaint are assumed to be true, this tenet is "inapplicable to legal

conclusions." Iqbal, 556 U.S. at 678. In reviewing a prose complfnt, the Court should hold

Plaintiffs pleadings "to less stringent standards than formal pleadings drafted by lawyers."



                                                  2
Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation and internal quotatifn marks omitted); see also

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(noting even after Twombly, courts "remain obligated to construe a1ro se complaint liberally").

        Even if Plaintiff has paid the Court's filing fee, a district   cor
                                                                          f




                                                                              may dismiss the action,

sua sponte, if it determines that the action is frivolous, see Fitzgera d v. First East Seventh Street
                                                                          1



                                                                          :

Tenants Corp., 221 F.3d 263, 363-64 (2d Cir. 2000), or that the cot lacks subject matter

jurisdiction. Fed. R. Civ. P. 12(h)(3). An action "is frivolous whel either: (1) the factual

contentions are clearly baseless, such as when allegations are the prf duct of delusion or fantasy;

or (2) the claim is based on an indisputably meritless legal theory." [Livingston v. Adirondack

Beverage Co., 141 F.3d 434, 43 7 (2d Cir. 1998) (internal quotation marks and citation omitted).
                                                                          I



"[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible, whether or not there are judicial)~ noticeable facts available to

contradict them." Denton v. Hernandez, 504 U.S. 25, 33 (1992); set also Scanlon v. Vermont,

423 F. App'x 78, 79 (2d Cir. 2011) (summary order) ("An action is frivolous if it lacks an

arguable basis in law and fact-i.e., where it is 'based on an indispibly meritless legal theory'
                                                                          I



or presents 'factual contentions [which] are clearly baseless."' (quo~ing Neitzke v. Williams, 490

U.S. 319, 327 (1989))). The subject matter jurisdiction of the feder1 courts is limited. Federal

jurisdiction exists only when a "federal question" is presented (28      y.s.c. § 1331 ), or when there
is "diversity of citizenship" and the amount in controversy exceeds 75,000.00 (28 U.S.C. §

1332). Federal courts "have an independent obligation to determin whether subject-matter

jurisdiction exists, even in the absence of a challenge from any part ." Arbaugh v. Y & H Corp.,

546 U.S. 500, 514 (2006). "When a federal court concludes that it 1 cks subject-matter




                                                   3
                                                                                  I
jurisdiction, the court must dismiss the complaint in its entirety." Id; see also Fed. R. Civ. P.

12(h)(3).                                                                         '

                                                  DISCUSSION

         Although Plaintiff cites to the United States Constitution ani various federal statutes in

his complaint, see Compl. at 1, 4, he fails to allege facts sufficient to support federal question

jurisdiction. 1 See S. New England Tel. Co. v. Global NAPs Inc., 62i F.3d 123, 132 (2d Cir.

2010) ("[T]he district court has subject matter jurisdiction unless tht purported federal claim is

clearly immaterial and made solely for the purpose of obtainingjurirdiction or is wholly

insubstantial and frivolous." (internal quotation marks omitted)). A case arises under federal

law when federal law creates the plaintiffs cause of action or when "the well-pleaded complaint

'necessarily depends on resolution of a substantial question of federal law."' Bracey v. Bd of
                                                                                      I




Educ. ofBridgeport, 368 F.3d 108, 113 (2d Cir. 2004) (citation omTed). "Simply raising a

federal issue in a complaint will not automatically confer federal qu stionjurisdiction."
                                                                                  1
Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 137 (2d Cir. 2002).                       \
                                                                                  I
         To the extent Plaintiff asks this Court to review and reject a ~udgment of foreclosure and

a judgment of holdover/eviction entered in state court, his claim is blarred. Pursuant to the

Rooker-Feldman doctrine, lower federal courts lack subject matter jurisdiction over claims that

effectively challenge state court judgments. See D.C. Court ofAppJals v. Feldman, 460 U.S.
                                                                                          I




462, 486-87 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416[ (1923). The doctrine

applies when (l) the federal court plaintiff has lost in state court; (2~ the plaintiff complains of

injuries caused by a state court judgment; (3) the plaintiff invites th federal court to review and


1
  Plaintiff fails to provide facts to support a cognizable claim against defendants            r any alleged violations of the
United States Constitution, which does not apply to private parties, see Flagg v.              nkers Sav. & Loan Ass 'n, 396
F.3d 178, 186 (2d Cir. 2005), or provide facts to support a cognizable claim unde             the following federal statutes: 18
u.s.c. § 1341, 42 u.s.c. §§ 1981, 1982, 1983, 1985(3), 1996, 28 u.s.c. §§ 1331                 1350, 15 u.s.c. § 1692.

                                                          4
                                                                      f
                                                                      I


reject that judgment; and (4) the state court judgment was rendered rior to the commencement

of proceedings in the district court. Hob/ock v. Albany Cty. Bd. ofElections, 422 F .3d 77, 83 (2d
                                                                      I




                                                                      I




Cir. 2005); see also Exxon Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280,284 (2005). As the
                                                                      !



Second Circuit explained, "D]ust presenting in federal court a legal l'heory not raised in state

court[] cannot insulate federal plaintiffs suit from Rooker-Feldman if the federal suit
                                                                      1
nonetheless complains of injury from a state-court judgment and se1 ks to have that state-court

judgment reversed." Hoblock, 422 F.3d at 86.
                                                                          I




       Here, the Rooker-Feldman doctrine applies because (1) Plaittiff challenges a state

foreclosure judgment and a holdover/eviction judgment; (2) the allerd injuries stemmed from

those judgments; (3) Plaintiff seeks review and rejection of the statel court's judgments; and (4)

Plaintiff filed the district court complaint after the state court's judtents were issued. See

Vossbrinck v. Accredited Home Lenders, Inc., 773 FJd 423,426 (2~ Cir. 2014) (holding state

foreclosure action and judgment barred from district court review bt Rooker-Feldman doctrine);

Morris v. Sheldon J. Rosen P.C., l 1-CV-3556, 2012 WL 2564405, at *4-5 (E.D.N.Y. July 2,

2012) (Gleeson, J.) (holding holdover/eviction judgment barred frot district court review by

Rooker-Feldman doctrine), aff'd sub nom. 577 F. App'x 41 (2d Cir. 2014) (summary order);

Murphy v. Riso, l 1-CV-0873, 2012 WL 94551, at *6 (E.D.N.Y. Jan 12, 2012) (Bianco, J.)

(noting "numerous courts in this Circuit ... have consistently held that attacks on a judgment of

foreclosure are barred by the Rooker-Feldman doctrine" and listing lases); see also Swiatkowski

v. New York, 160 F. App'x 30, 32 (2d Cir. 2005) (affirming dismis+ on Rooker-Feldman

grounds where plaintiffs alleged "various civil and constitutional rifts violations" but their

claims "essentially amount[ed] to an objection to the disposition offe foreclosure action" by the
                                                                          :
state court). Because this case meets the requirements set out in Ho lock and Exxon, this Court



                                                 5
concludes the Rooker-Feldman doctrine applies to that portion of P,~intiff's complaint seeking to

overturn the foreclosure and holdover/eviction judgments issued by :the state courts.
                                                                       i




          However, to the extent Plaintiff alleges that Defendants are 1ebt collectors who violated
                                                                       I

the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. §§ 1692-1692p, that claim is not

barred by the Rooker-Feldman doctrine. See Cohen v. Rosicki, Ros~cki & Assocs., P.C., 897 F.3d

75, 82 (2d Cir. 2018) ("[A] foreclosure action is an 'attempt to collect a debt' as defined by the



                                                                      f
FDCPA."). At present, Plaintiff fails to provide facts sufficient to slpport an FDCPA claim to

proceed against Defendants. See id. at 84-88 (dismissing the FDCP                   claims for failure to state a
                                                                           1




claim).


                                           CONCLUSION

          Accordingly, Plaintiffs complaint seeking to overturn the foreclosure judgment and

eviction/holdover judgment issued by the state courts is dismissed pfrsuant to the Rooker-

Feldman doctrine. Likewise, Plaintiff's "emergency motion" seeki,g to stay the transfer or sale

of, or eviction from the property-the subject of the state court judgµients of foreclosure and

holdover/eviction-is denied.

          However, Plaintiff's FDCPA complaint against Defendants shall proceed. Considering

Plaintiff's prose status, the Court grants Plaintiff leave to file an jended complaint to provide
                                                                               !




facts in support of his FDCP A claim against Defendants within 30 days from the entry of this
                                                                               I




Order. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). If Plaintiff
                                                                  I
                                                                         elects to file an
                                                                               I
amended complaint, it shall be captioned "AMENDED COMPLA                           T" and bear the same docket

number as this Order, 18-CV-7259 (WFK) (LB). The amended co plaint shall replace the

original complaint.




                                                  6
       Plaintiff is reminded that he must effectuate service of proce s of the summons and

complaint (and amended complaint) upon the Defendants pursuant to Rule 4 of the Federal Rules

of Civil Procedure.

       Although Plaintiff paid the filing fee, the Court certifies pur,uant to 28 U.S.C. §

1915(a)(3) that any appeal from this order would not be taken in good faith and therefore in
                                                                     I


forma pauperis status is denied for purposes of an appeal. Coppedge v. United States, 369 U.S.
                                                                     1




438, 444-45 (1962).

                                             SO ORDERED.



                                                             s/WFK


Dated: January 23, 2019
       Brooklyn, New York




                                                7
